Citation Nr: 0902711	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  05-17 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
service-connected residuals of a fracture to the right 
lateral malleolus.

2.  Entitlement to a rating in excess of 10 percent for 
service-connected traumatic arthritis, status post left knee 
medial collateral ligament with crepitation and painful 
motion.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 1978 
and from January 1979 to January 1983.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The issue of entitlement to a rating in excess of 10 percent 
for traumatic arthritis, status post left knee medial 
collateral ligament with crepitation and painful motion is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran has no more than moderate limitation of motion of 
the right ankle without ankylosis or instability.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent have not 
been met for the service-connected residuals of a fracture to 
the right lateral malleolus.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA did fail to fully comply with the provisions 
of 38 U.S.C.A. § 5103 prior to the rating decision in 
question.  The record, however, shows that any prejudice that 
failure caused was cured by the fact that VA notified the 
veteran in November 2003 correspondence and a May 2005 
statement of the case of the information and evidence needed 
to substantiate and complete a claim, to include notice of 
what part of that evidence is to be provided by the claimant, 
and notice of what part VA will attempt to obtain.  The 
statement of the case specifically informed the veteran of 
the rating criteria which would provide a basis for an 
increased rating.  VA fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations.  Additionally, a letter dated 
March 2006 provided adequate notice of how effective dates 
are assigned.  The claim was readjudicated in the November 
2006 supplemental statement of the case.  

The claimant was been afforded a meaningful opportunity to 
participate in the adjudication of the claims, and in the 
statement of the case he was provided actual notice of the 
rating criteria used to evaluate the disorders at issue.  The 
claimant was provided the opportunity to present pertinent 
evidence in light of the notice provided.  Because the 
veteran has actual notice of the rating criteria, and because 
the claim has been readjudicated no prejudice exists.  There 
is not a scintilla of evidence of any VA error in notifying 
or assisting the appellant reasonably affects the fairness of 
this adjudication.  Indeed, neither the appellant nor his 
representative have suggested that such an error, prejudicial 
or otherwise, exists.  Hence, the case is ready for 
adjudication.  See e.g., Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).




Analysis

By a rating decision dated January 1983, the RO granted 
service connection for residuals of a fracture to the right 
lateral malleolus, and assigned a noncompensable rating, 
effective January 11, 1983.  In November 2003, the veteran 
submitted a claim for a compensable rating for his service 
connected residuals of the right ankle.  A February 2004 
rating decision denied the claim, and the veteran appealed.  
In a September 2005 rating decision, the RO increased the 
veteran's rating for his right ankle disability to10 percent, 
effective November 10, 2003.  The veteran chose to continue 
his appeal, asserting that his disability warranted a higher 
rating.  

The veteran was afforded a VA examination in December 2003.  
The veteran complained of pain in the right ankle.  
Examination revealed that the right ankle was slightly tender 
to manipulation.  Range of motion testing revealed dorsal 
flexion to 30 degrees, plantar flexion to 40 degrees, 
pronation to 20 degrees, and supronation to 20 degrees.  X-
rays did not reveal any evidence of arthritic changes.  The 
ankle was stable to the medial aspect and repetitive motion 
did not produce any changes in ranges of motion.  The 
examiner did note that acute exacerbations would cause 
increased tenderness, resulting in some decreased range of 
motion and increased fatigability.  A diagnosis of residuals 
of fracture of the right lateral malleolus was provided.

The veteran was afforded a second VA examination in December 
2004.  He complained of pain and discomfort in his ankle, 
which caused him to decrease his physical activity.  
Examination revealed no swelling but there was tenderness to 
palpation of the joint space.  The ankle was stable medially 
and laterally with pain with stressing of the ankle.  Range 
of motion was within the normal limits, though the examiner 
noted complaints of pain on full dorsiflexion and plantar 
flexion.  

The veteran was afforded another VA examination in June 2005.  
The veteran complained of pain in the right ankle with 
repetitive motion causing discomfort.  Examination revealed 
normal ranges of motion for the right ankle with dorsiflexion 
to 5 degrees, and plantar flexion to 35 degrees.  Repetitive 
motion revealed dorsiflexion to 7 degrees and plantar flexion 
to 44 degrees.  The veteran reported intermittent pain upon 
examination, however pain was not a major limitation of 
motion on the right ankle.  There was no abnormal varus or 
valgus angulation of the os calcis relationship to the tibia-
fibia or Achilles tendon, and the veteran was able to heel-
toe walk.  A diagnosis of status post fracture of the right 
ankle with decreased range of motion as noted was provided.

The veteran submitted VA treatment records in conjunction 
with his claim.  However, the records primarily revealed 
treatment for his left knee disability as well as other 
clinical conditions, and were essentially silent as to any 
complaints of or treatment for his right ankle pain.  

The veteran was afforded a RO hearing in May 2006.  During 
his hearing, he testified that his right ankle bothered him 
with he did any extra lifting, climbing ladders, or when any 
"heavy motion" was applied.  He also stated that he had 
missed some work due to his ankle injury but he had no 
specific documentation.

The present appeal involves the veteran's claim that the 
severity of his service-connected right ankle disability 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.

The factors of disability regarding joints reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are related considerations.  38 C.F.R. § 4.45.

The veteran is currently rated at 10 percent for a right 
ankle disability under 38 C.F.R. § 4.71a, Diagnostic Code 
5271 for limitation of motion.  Under Diagnostic Code 5271, a 
10 percent rating is assigned for moderate limitation of 
ankle motion.  Marked limitation of ankle motion warrants a 
20 percent evaluation.  Normal range of motion for the ankle 
is 20 degrees for dorsiflexion and 45 degrees for plantar 
flexion.  38 C.F.R. § 4.71, Plate II.  

VA examinations in December 2003 noted dorsal flexion to 30 
degrees and plantar flexion to 40 degrees.  The ankle was 
slightly tender but was stable to the medial aspect.  The 
December 2004 examination revealed some tenderness on 
palpation but no swelling.  The ankle was stable medially and 
laterally, and range of motion was within the normal limits, 
although there was pain on full plantar and dorsiflexion.  
Finally, the June 2005 examiner noted no abnormal varus or 
valgus angulation of the os calcis relationship to the tibia-
fibia or Achilles tendon.  The examiner also noted some 
decreased ranges of motion with dorsiflexion to 5 degrees and 
plantar flexion to 35 degrees.  As there is no evidence of 
marked limitation of motion, a higher rating of 20 percent is 
not warranted for the right ankle.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.

Additionally, there is no evidence of ankylosis of the ankle, 
ankylosis of the subastragalar or tarsal joint, or malunion 
of os calcis or astragalus.  As such, a higher rating is not 
warranted under 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 
5272, or 5273.)

The Board is aware of the veteran's complaints of pain and 
stiffness in his ankles.  There is however, no objective 
evidence that pain on use of the joint results in limitation 
of motion to a degree which would support a higher rating.  
38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202 
(1995).  

There are no contentions advanced nor does the evidence 
demonstrate that the right ankle disorder is so unusual or 
abnormal to render application of the regular schedular 
provisions impractical.  As such, there is no basis to apply 
the provisions of 38 C.F.R. § 3.321.  While he has suggested 
that he has taken some time off work, there is no 
documentation of this, and the episodes described are not 
shown to be more severe than reflected by the currently 
assigned rating.

Thus, the Board finds that the preponderance of the evidence 
is against the claim for a rating in excess of 10 percent for 
the service-connected residuals of a fracture to the right 
lateral malleolus.  In making this determination, the Board 
considered the benefit-of-the-doubt doctrine but finds that 
it is inapplicable.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

A rating in excess of 10 percent for residuals of a fracture 
to the right lateral malleolus is denied.


REMAND

In a December 2008 written brief presentation, the veteran's 
representative indicated that there was a question as to 
whether the September 2005 VA examiner had a valid medical 
license at the time he preformed the examination, thus 
rendering the examination inadequate.  Furthermore, the Board 
notes that the June 2005 VA examiner declined to evaluate the 
veteran's left knee as he was still recovering from his April 
21, 2005 left knee surgery.  Finally, the Board notes that 
more than three years have passed since the veteran's 
September 2005 VA examination, and there is a suggestion of 
increased pathology.  Whether an examination is sufficiently 
contemporaneous to properly rate the current severity of the 
veteran's disability depends on the particular circumstances 
of the individual case.  Snuffer v. Gober, 10 Vet. App. 400 
(1997).   Therefore, the veteran should undergo additional VA 
examinations of his left knee disorder in order to accurately 
assess the severity, symptomatology, and manifestations of 
his disability.  38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 
3.159(c)(4).

Additionally, the most recent VA treatment records in the 
claims file date from October 2006.  VA treatment records 
from October 2006 to the present should be requested.  
38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain copies of VA 
treatment records dated from October 2006 
to the present.  If there is an 
unsuccessful attempt to obtain records, 
the claims folder should contain 
documentation as to the attempts made.

2.  After completion of the foregoing, 
the veteran should be scheduled for a VA 
examination to ascertain the nature and 
severity of his left knee disability, in 
accordance with the applicable rating 
criteria.  The claims files must be made 
available to and reviewed by the examiner 
prior to the entry of any opinions.  The 
examiner is to conduct all necessary 
testing and evaluation needed to evaluate 
the nature and extent of this disorder, 
including range of motion studies.  The 
examiner should review the results of any 
testing prior to completion of the report 
and should detail the veteran's 
complaints and clinical findings, 
clinically correlating his complaints and 
findings to the disorder.  A complete 
rationale must be provided for any 
opinion offered.  

The examiner must determine whether the 
affected joint causes weakened movement, 
excess fatigability, or incoordination 
attributable to the service connected 
disability.  If so, these determinations 
should be expressed in terms of the 
degree of additional range of motion loss 
due to any weakened movement, excess 
fatigability, or incoordination.  
Finally, the examiner should express an 
opinion whether pain significantly limits 
functional ability during flare-ups or 
when the lumbar spine or knees are used 
repeatedly over a period of time.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  

3.  After the foregoing, the RO should 
review the veteran's claim.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


